DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalid et al. (US 2018/0290598).
Khalid et al. discloses a vehicle (100) comprising a bed (104), a plurality of spaced apart side walls (110,112), and a tailgate member (102) extending across the end opening between the plurality of side walls (110,112), as shown in Figures 1 and 2. The tailgate member (102) is pivotally coupled to the side walls (110,112) via a plurality of hinges (106), as shown in Figures 1 and 2.  The hinges (106) provide rotational movement of the tailgate member (102) from a vehicle inward position, as shown in Figure 2, to a vehicle outward position, as shown in Figure 1.  The limitation of “a range of motion of up to 270°” has been read as less than or equal to 270°.  The disclosed range of motion is at least 180°, as disclosed in paragraph [0026].  In reference to claim 2, the tailgate member (102) provides access to an interior of the bed (104) via the end opening when in the inward position, as shown in Figure 2, an in the outward position, as shown in Figure 1.  In reference to claim 5, the tailgate member (102) is disposed within a recess (114) in the bed when in the inward position, as shown in Figure 2.  The recess (114) is best shown in Figure 1.  In reference to claim 6, a door (116) covers the recess (114) and encloses the tailgate member (102) within the recess when the tailgate member (102) is in the inward position, as shown in Figure 2.  In reference to claim 7, a retention component is inherently disposed on at least one of the side walls (110,112) to lock the tailgate member (102) in a vertical, closed position between the inward and outward positions, as disclosed in paragraph [0026].  In reference to claim 8, the tailgate member (102) forms a 90° angle relative to the bed when in the vertical, closed position.  In reference to claim 9, the tailgate member (102) is disposed in the vehicle inward position at about 1°-90° inwards relative to a closed position, as shown in Figure 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2018/0290598) in view of Parrish (10,239,567).
Khalid et al. does not disclose the sensors.
Parrish teaches providing multiple sensors to view objects in the bed and behind the vehicle, as disclosed on lines 45-56 of column 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sensors to the tailgate of Khalid et al., to detect objects in the bed and behind the vehicle, as taught by Parrish, to prevent the tailgate and the vehicle from impacting objects during movement of the tailgate and/or the vehicle.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2018/0290598) in view of JP 5628059.
Khalid et al. discloses the tailgate member (102) is disposed in the outward position at about 1° to at least 90°, as shown in Figure 1 and disclosed in paragraph [0026].  However, Khalid et al. does not explicitly disclose the tailgate member can be positioned to about 180 degrees relative to the closed position.
JP 5628059 teaches a hinge system (2-12) that allows about 180° of outward rotation relative to a closed position, as shown in Figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hinges of Khalid et al. with the hinge system of JP 5628059 to allow greater rotation of the tailgate to improve functionality.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2018/0290598) in view of Koneval et al. (US 2007/0132264), further in view of Parrish (10,239,567).
Khalid et al. discloses a vehicle (100) comprising a bed (104), a plurality of spaced apart side walls (110,112), and a tailgate member (102) extending across the end opening between the plurality of side walls (110,112), as shown in Figures 1 and 2. The tailgate member (102) is pivotally coupled to the side walls (110,112) via a plurality of hinges (106), as shown in Figures 1 and 2.  The hinges (106) provide rotational movement of the tailgate member (102) from a vehicle inward position, as shown in Figure 2, to a vehicle outward position, as shown in Figure 1.  The limitation of “a range of motion of up to 270°” has been read as less than or equal to 270°.  The disclosed range of motion is at least 180°, as disclosed in paragraph [0026].  However, Khalid et al. does not disclose the tailgate is powered and has sensors.
Koneval et al. teaches providing an actuator assembly (10) to a tailgate, as shown in Figure 3.  
Parrish teaches providing multiple sensors to view objects in the bed and behind the vehicle, as disclosed on lines 45-56 of column 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
provide an actuator assembly to the tailgate of Khalid et al., as taught by Koneval et al., to reduce the effort needed to access items stored in the bed; and,
provide sensors to the tailgate of Khalid et al., to detect objects in the bed and behind the vehicle, as taught by Parrish, to prevent the tailgate and the vehicle from impacting objects during movement of the tailgate and/or the vehicle.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        May 17, 2022